Exhibit 23.1a CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors eBullion, Inc. (A Development Stage Company): We consent to the inclusion in the foregoing Registration Statement on Form S-1 of our report dated April 12, 2013, relating to our audit of the balance sheet of eBullion, Inc. as of February 15, 2013, and the related statement of operations, stockholders' equity, and cash flows for the period from January 28, 2013 (Inception) through February 15, 2013. Our report dated 12, 2013, relating to the financial statements includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Registration Statement. /s/ Anton & Chia, LLP Newport Beach, California April 12, 2013
